8 N.Y.3d 957 (2007)
DONALD J. O'MARA III et al., Respondents,
v.
TOWN OF WAPPINGER, Appellant.
Court of Appeals of the State of New York.
Submitted April 23, 2007.
Decided May 1, 2007.
*958 Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NCYRR 500.27), accepted and the issues presented are to be considered after briefing and argument.